Title: From Benjamin Franklin to Vergennes, 25 July 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, July 25. 1779.
I received yesterday a Letter dated the 20th. Instand, under a Cover mark’d with your Excellency’s Name but the Letter not signed by you or any other Person enclosing a Memoire which is likewise not signed, relating to the taking of the English ship the three friends by Capt. Landais, who is charg’d in the Memoire as having made that Prize in Contempt of the King’s Passport. Having had the Honour of conferring with your Excellency on this Subject the Same Day on which the Letter is dated, and of communicating to you the Reasons offered in the Captain’s Justification, I apprehend that this anonymous Letter which expresses an Expectation that I should order an immediate Restitution of the Said ship, does not come from your Excellency, but is sent me by some other Person, or by some Mistake. I do not therefore here repeat those Reasons, nor trouble your Excellency at present with mine for thinking that a regular Trial of the validity of that Prise, would be the most satisfactory; I have however given them to M. Desartine in a Letter of this Day. With the greatest Respect, I am Your Excellency, most obed.
M. De Vergennes.
